DETAILED ACTION
The instant application having Application No. 16/417,491 filed on 20 May 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of provisional application 62/675,096 filed on 22 May 2018.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 1 March 2021 and 4 March 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Allowable Subject Matter
Claims 2-4, 8, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-11, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (U.S. 2017/0177840) (Hereinafter Srivastava) in view of .
As per claim 1, Srivastava discloses in a computing system including a first virtual infrastructure managed by a first virtual infrastructure manager (VIM) and a second virtual infrastructure managed by a second VIM, a method of migrating a virtual computing instance from the first virtual infrastructure to the second virtual infrastructure (see for example Srivastava, this limitation is disclosed such that there is a hybrid cloud system including at least one private cloud computing environment 102 (i.e. claimed “first virtual infrastructure”) hosting a plurality of VMs 108A and at least one public cloud computing environment 104 (i.e. claimed “second virtual infrastructure”) hosting a plurality of VMs 108B; paragraphs [0024]-[0025], Fig.1 and associated text. The private cloud computing environment 102 has a virtualization manager 126 that carries out administrative tasks (i.e. management) for said private cloud (i.e. virtualization manager 126 corresponds to claimed “first virtual infrastructure manager (VIM)”); paragraph [0030]. The public cloud computing environment 104 includes a virtualization platform 146 with an orchestration component 148 (i.e. claimed “second VIM”) that provides infrastructure resources to a plurality of virtual computing environments 136; paragraph [0035]. The plurality of virtual computing environments 136 each have one or more virtualization managers 152 that are similar to the virtualization manager 126 in the private cloud computing environment 102; paragraph [0037]. The hybrid cloud system supports migration of VMs (i.e. any given VM corresponds to claimed “virtual computing instance”) between the private and public cloud computing environments (i.e. claimed “method of migrating a virtual computing instance from the first virtual infrastructure to the second virtual infrastructure”); paragraph [0027]); and
creating, via the second VIM, a second virtual computing instance in the second virtual infrastructure (see for example Srivastava, this limitation is disclosed such that the orchestration component 148 instantiates a requested VM on the public cloud; paragraphs [0035]-[0036]).
Srivastava does not explicitly teach gathering, by a first hybridity manager and from a first VIM, metadata associated with a first virtualized computing instance running in a first virtual infrastructure.
However, Tarasuk-Levin discloses gathering, by a first hybridity manager and from the first VIM, metadata associated with a first virtualized computing instance running in the first virtual infrastructure (see for example Tarasuk-Levin, this limitation is disclosed such that a hybrid cloud manager (i.e. claimed “first hybridity manager”) can sanitize VM (i.e. claimed “first virtualized computing instance”) configuration (i.e. claimed “metadata associated”) before sending VM configuration to a hybridity director; paragraph [0039]. Before sending the VM configuration, the hybrid cloud manager retrieves (i.e. “gathering, by a first hybridity manager”) the VM configuration from a virtualization manager (i.e. “from the first VIM”; paragraph [0036]).
Srivastava in view of Tarasuk-Levin is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srivastava by retrieving VM configuration information from a virtualization manager as taught by Tarasuk-Levin because it would enhance the teaching of Srivastava with an effective means of performing cross-cloud VM paragraph [0016]).
Although Srivastava in view of Tarasuk-Levin discloses creating, via the second VIM, a second virtual computing instance in the second virtual infrastructure, Srivastava in view of Tarasuk-Levin does not explicitly teach translating, by the first hybridity manager, the first metadata to second metadata; transmitting, by the first hybridity manager to a second hybridity manager, the second metadata; translating, by the second hybridity manager, the second metadata to third metadata; and creating a computing instance based, at least in part, on the third metadata.
However, Aswathanarayana discloses translating, by the first hybridity manager, the first metadata to second metadata (see for example Aswathanarayana, this limitation is disclosed such that, based on at least one of a resource specification and a configuration data (i.e. claimed “first metadata”), generating (i.e. claimed “translating”) a platform independent provisioning template (i.e. claimed “second metadata”) occurs; paragraph [0005]. A template module (i.e. claimed “first hybridity manager”) provides capability to manage creation and compilation of platform independent provisioning templates (interchangeably referred to as “generic templates”) using a resource specification; paragraph [0017]. Further, the template module creates and the platform independent provisioning templates include unified cloud deployment context – topology definition (UCDC-TD) using the information in a unified resource specification (URS) represented within NodeType (NT) and RelationshipType (RT) constructs, and generates target platform artefacts (TPA) using UCDC-TD, TCPS and RM (i.e. UCDC is part of the platform independent provisioning template and thus part of claimed second metadata); paragraphs [0018]-[0019]); 
transmitting, by the first hybridity manager to a second hybridity manager, the second metadata (see for example Aswathanarayana, this limitation is disclosed such that the platform independent provisioning templates include unified cloud deployment context (UCDC) templates; paragraph [0018]. A cloud interface provides a generic interface to all components to communicate with multiple target cloud platforms. The cloud interface comprises cloud adapters which will communicate with the respective target cloud platforms to accomplish the tasks. When any module wants to communicate with a particular target cloud, the cloud interface mediates the communication through the corresponding cloud adapter; paragraph [0025]. A configuration module triggers the template module to create an instance of UCDC template; paragraph [0029].  Finally, a provisioning module (i.e. claimed “second hybridity manager”) retrieves configuration data from a configuration module and the UCDC template [of the platform independent template] from the template module (i.e. “second metadata” in the form of UCDC template is retrieved by “second hybridity manager” from “first hybridity manager”, discloses “transmitting, by the first hybridity manager to a second hybridity manager, the second metadata”); paragraph [0021]); 
translating, by the second hybridity manager, the second metadata to third metadata (see for example Aswathanarayana, this limitation is disclosed such that the provisioning module executes workflow steps within the UCDC [of a platform independent provisioning template] that has been retrieved, and then creates an executable object UCDC object from the UCDC template and loads it into a UCDC-Container (i.e. “third metadata” translated from retrieved “second metadata” by “second hybridity manager” in the form of the provisioning module); paragraph [0021]); and
creating a computing instance based, at least in part, on the third metadata (see for example Aswathanarayana, this limitation is disclosed such that the provisioning module stores the data of resources provisioned on target cloud platforms, and UCDC-Containers updates constructs of the UCDC object after each step. Next, a deployment module uses the construct of the UCDC object [in the UCDC-Container] to execute deployment workflow to provision resources, provisioned resource including virtual machines (i.e.); paragraphs [0022]-[0023]).
Srivastava in view of Tarasuk-Levin is analogous art with Aswathanarayana because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srivastava in view of Tarasuk-Levin by using a platform independent template system as taught by Aswathanarayana because it would enhance the teaching of Srivastava in view of Tarasuk-Levin with an effective means of provisioning an application environment across a hybrid cloud system (as suggested by Aswathanarayana, see for example paragraph [0005]).
As per claim 5, Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana discloses the method of claim 1, wherein the gathered first metadata includes metadata relating to the first virtualized computing instance and surrounding the first virtualized computing instance (see for example Tarasuk-Levin, this limitation is disclosed such that the VM configuration includes various information and settings for the VM, such as the number of allocated virtual CPUs, the amount of allocated virtual memory, the amount of allocated virtual storage, datastore location(s), network information, virtual hardware information, and the like; paragraph [0034]).
the gathered first metadata specifies at least one of a number of virtual central processing units (CPUs), an amount of memory, an amount of storage, attached media, a security policy, a load balancing policy, an input/output (I/O) requirement, or an application tier of the first virtualized computing instance (see for example Tarasuk-Levin, this limitation is disclosed such that the VM configuration includes number of allocated virtual CPUs (i.e. claimed “number of virtual central processing units (CPUs)) and amount of allocated virtual memory (i.e. claimed “amount of memory”); paragraph [0034]).
As per claim 7, Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana discloses the method of claim 1, wherein the first virtualized computing instance is one of a plurality of virtualized computing instances in an application (see for example Tarasuk-Levin, this limitation is disclosed such that there are a plurality of VMs 1201-120n (i.e. there are a plurality of “virtualized computing instances” such that any given VM including a first VM 1201 is “one of a plurality of virtualized computing instances”); Fig.1 and associated text), and the method further comprises: 
updating an application definition associated with the application and maintained by the first and second hybridity managers based, at least in part, on the second metadata (see for example Aswathanarayana, this limitation is disclosed such that the UCDC-Container updates the PFS construct in UCDC-EC of the UCDC object after each step of the execution; paragraph [0022]).
As per claim 10, Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayan discloses the method of claim 1, wherein the first and second virtual computing instances are virtual machines (see for example Srivastava, this limitation is disclosed such that instances are VMs 108 (i.e. “first and second virtual computing instances are virtual machines” inclusive); Fig.1 and associated text).
Regarding claim 11, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 10.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 10.
Regarding claim 20, it is a system claim having similar limitations cited in claim 1.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (U.S. 2017/0177840) in view of Tarasuk-Levin (U.S. 2017/0060628), further in view of Aswathanarayana (EP 3128418 A1) as applied to claims 1 and 11 above, respectively, and further in view of Thakkar et al. (U.S. 2016/0105488) (Hereinafter Thakkar).
As per claim 9, Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the creating the second virtual computing instance in the second virtual 
However, Thakkar discloses the limitation wherein the creating the second virtual computing instance in the second virtual infrastructure includes transferring data of a virtual disk associated with the first virtualized computing instance from the first virtual infrastructure to the second virtual infrastructure (see for example Thakkar, this limitation is disclosed such that as part of a deployment request for a virtual machine (i.e. virtual computing instance) being migrated, virtual disk files are part of the migration; paragraph [0042]. The virtual machine is being migrated from a private data center to a cloud computing system (i.e. creating at a second virtual infrastructure by transferring from a first virtual infrastructure); paragraph [0030]).
Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana is analogous art with Thakkar because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana by virtual disk information with a VM as taught by Thakkar because it would enhance the teaching of Srivastava in view of Tarasuk-Levin, further in view of Aswathanarayana with an effective means of deploying the set of files associated with a VM (as suggested by Thakkar, see for example paragraph [0042]).
Regarding claim 18, it is a medium claim having similar limitations cited in claim 9.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labocki et al. (U.S. 2015/0169306) discloses translating metadata of an application from a format of a source platform to a format of a target platform and causing the application to be deployed on the target platform; paragraph [0010].
Scharber et al. (U.S. 2018/0248827) that, with assistance of a heterogeneous cloud controller, global metadata is translated into local metadata; paragraph [0069], Fig.9 and associated text.
Traversat et al. (U.S. 2002/0143855) discloses representing platform documents as platform neutral XML, where each document may be converted to and from a platform specific representations; paragraph [0182].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R LABUD/            Examiner, Art Unit 2196